..~ ''    i.      '
     '··'AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagelofl   2-
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        v.                                          (For Offenses Committed On or After November 1, 1987)


                               Edgar Cazales-Cardoso                                Case Number: 3: 19-mj-21870

                                                                                    Leila WMor a
                                                                                    Defendant's Attorney


         REGISTRATION NO. 74878298
                                                                                                                       MAY l 0 2019
         THE DEFENDANT:
          IZJ pleaded guilty to count(s) _!_!_ci.of~C~om~p~laLi1in1!t_ _ _ _ _ _ _~---L~~~~t.ri~~iiWi~-
          D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                   Nature of Offense                                                          Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

          D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - " - - - - -
          D Count(s) ---------~-------~ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        D TIME SERVED

          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                           charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, May 10, 2019
                                                                                  Date of Imposition of Sentence


         Received~    ./DUSM
                                                                                                    ESTANLE        NE
                                                                                                   ATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                    3:19-mj-21870
